Mr. Justice Smith:
I dissent. My judgment is (a) that the title of the Act is sufficient, and (b) that the so-called “Nonpartisan Judiciary Act” can be substantially complied with, if *169a bona fide attempt is made to do so. The matter of placing the names of candidates upon the official ballot is simply a preliminary detail; if the method provided is uniform as to all aspirants for public office by independent nomination, a substantial compliance with the procedure, indicated by the legislature is all that is necessary. The really vital questions can only arise after nominations have been made. These relate to the election which follows. Even assuming that the future may disclose some difficulty in complying literally with the terms of the Act, I do not think this relator, who has encountered no such obstacle in the city of Butte, is in a situation to raise the question at this time.